OPINION — AG — ** COMPETITIVE BIDDING — OKLAHOMA WATER RESOURCES BOARD ** (1) OKLAHOMA WATER RESOURCES BOARD CREATED PURSUANT TO 82 O.S. 1085.1 [82-1085.1] ET SEQ., AND AMENDMENTS THERETO, MUST COMPLY WITH THE CENTRAL PURCHASING ACT, 74 O.S. 85.1 [74-85.1] ET SEQ., AND AMENDMENTS THERETO. (2) WHETHER UNDERWRITERS, TRUSTEE BANKS, AND BOND INSURERS OF BOND ISSUES OF THE OKLAHOMA WATER RESOURCES BOARD 'ARE' SUBJECT TO THE PROVISIONS OF THE CENTRAL PURCHASING ACT, INCLUDING THE COMPETITIVE BID REQUIREMENTS THEREIN, DEPENDS UPON WHETHER THE BOARD IS PURCHASING (ACQUIRING) MATERIALS, SUPPLIES, EQUIPMENT OR SERVICES FROM THESE ENTITIES. IF SUCH AN ACQUISITION IS OCCURRING, THEN THE CENTRAL PURCHASING ACT APPLIES. WHERE, HOWEVER, AN UNDERWRITER IS SOLELY PURCHASING THE BONDS AND IS PROVIDING NO ATTENDANT SERVICES, THE CENTRAL PURCHASING ACT DOES 'NOT' APPLY. ** SEE OPINION NO. 84-135 ** (BOARD OF AFFAIRS, BENEFICIARY PUBLIC TRUSTS) CITE: 74 O.S. 85.1 [74-85.1], 74 O.S. 85.2 [74-85.2], 74 O.S. 85.4 [74-85.4], 74 O.S. 85.5 [74-85.5] (GEORGE R. BARR JR) SEE: OPINION NO. 87-099 (1987)